10-2611-ag
         Tang v. Holder
                                                                                       BIA
                                                                                Schoppert, IJ
                                                                               A095 716 892
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 21st day of July, two thousand eleven.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                PIERRE N. LEVAL,
 9                JOSÉ A. CABRANES,
10                     Circuit Judges.
11       _______________________________________
12
13       YAN ZHU TANG,
14                Petitioner,
15
16                        v.                                    10-2611-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Thomas V. Massucci, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Luis E. Perez, Senior
28                                     Litigation Counsel; Ari Nazarov,
29                                     Trial Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Yan Zhu Tang, a native and citizen of China,

 6   seeks review of a June 4, 2010, decision of the BIA

 7   affirming the May 30, 2008, decision of Immigration Judge

 8   (“IJ”) Douglas B. Schoppert denying her application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).    In re Yan Zhu Tang, No.

11   A095 716 892 (B.I.A. June 4, 2010), aff’g No. A095 716 892

12   (Immig. Ct. N.Y. City May 30, 2008).   We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as modified by the BIA.    See Xue Hong Yang

17   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

18   The applicable standards of review are well-established.

19   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

20   F.3d 510, 513 (2d Cir. 2009).

21       Because Tang has not challenged the agency’s denial of

22   CAT relief and concedes her lack of eligibility for relief


                                     2
 1   based on her prior fear of forced marriage, we address only

 2   the agency’s denial of asylum and withholding of removal

 3   with respect to Tang’s political activities in the United

 4   States.    See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541

 5   n.1, 545 n.7 (2d Cir. 2005) (providing that issues not

 6   sufficiently argued in the briefs are considered waived and

 7   normally will not be addressed on appeal).

 8       Tang argues that she established a well-founded fear of

 9   future persecution on account of her participation in the

10   China Democracy Party while in the United States.    However,

11   the burden was on Tang to establish that her fear of

12   persecution was objectively reasonable, see Ramsameachire v.

13   Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004), and substantial

14   evidence supports the agency’s finding that she did not meet

15   that burden.    The evidence Tang submitted of human rights

16   conditions in China indicates that the prominent leaders of

17   pro-democracy movements outside of China and political

18   dissidents within China have been persecuted.    However, as

19   the agency found, their persecution does not establish that

20   Tang is also at risk of persecution if she returned to China

21   because she has been only a low-level activist outside of

22   China.    As the record does not establish that people


                                    3
 1   similarly situated to Tang have been persecuted by the

 2   Chinese government, the agency’s conclusion that she does

 3   not have a well-founded fear of future persecution is

 4   supported by substantial evidence.    See Hongsheng Leng v.

 5   Mukasey, 528 F.3d 135, 142 (2d Cir. 2008).    Accordingly, the

 6   agency did not err in denying her application for asylum and

 7   withholding of removal.   See Ramsameachire, 357 F.3d at 178.

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   As we have completed our review, any stay of

10   removal that the Court previously granted in this petition

11   is VACATED, and any pending motion for a stay of removal in

12   this petition is DISMISSED as moot.    Any pending request for

13   oral argument in this petition is DENIED in accordance with

14   Federal Rule of Appellate Procedure 34(a)(2), and Second

15   Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19




                                    4